 



EXHIBIT 10.09

INDEMNITY AGREEMENT

     This Indemnity Agreement (this “Agreement”), dated as of      (“Effective
Date”), is made by and between Intuit Inc., a Delaware corporation (the
“Company”), and         , an individual who is a director and/or officer of the
Company and/or of a subsidiary of the Company (the “Indemnitee”).

RECITALS

     A. The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance and/or indemnification,
due to their increased exposure to litigation costs and risks resulting from
their service to such corporations, and due to the fact that this exposure
frequently bears no reasonable relationship to the compensation of such
directors and officers.

     B. The Board of Directors of the Company (the “Board”) has determined that
uncertainties relating to the availability, expense and the scope of protection
afforded by liability insurance and uncertainties regarding the availability and
scope of indemnification have increased the difficulty of attracting and
retaining such persons to serve as directors and officers, and that this
situation is detrimental to the best interests of the Company and its
stockholders.

     C. Based on the experience of its members, the Board has concluded that, to
retain and attract talented and experienced individuals to serve as officers and
directors of the Company and its subsidiaries, and to encourage such individuals
to make the business decisions and take the business risks necessary for the
success of the Company and its subsidiaries, it is reasonable, prudent and
necessary for the Company to contractually obligate itself to indemnify, and to
advance expenses on behalf of, its officers and directors and certain officers
and directors of its subsidiaries, and to assume for itself maximum liability
for expenses and damages in connection with claims against such officers and
directors in connection with their service to the Company and its subsidiaries
(including service in such capacities during time periods occurring prior to the
date this Agreement is executed).

     D. Section 145 (“Section 145”) of the General Corporation Law of Delaware,
under which the Company is organized (the “Law”), empowers the Company to
indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the Law is not exclusive.

     E. The Company has requested the Indemnitee to serve or continue to serve
as a director or officer of the Company and/or one or more of the subsidiaries
of the Company, and desires that the Indemnitee do so free from undue concern
for claims for damages arising out of or related to such services to the Company
and/or subsidiaries of the Company that may impede the free exercise of the
Indemnitee’s business judgment on behalf of the Company and/or any of its
subsidiaries.

     F. The Indemnitee is willing to serve and to continue to serve the Company
on the condition that the Indemnitee is indemnified and afforded rights to the
advancement of expenses as provided in this Agreement.

-1-



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the covenants contained in this
Agreement, the parties hereto, intending to be legally bound, hereby agree as
follows:

     1. Definitions. For the purposes of this Agreement, the following terms
have the following meanings:

          (a) Agent. An “agent” of the Company means any person who: (i) is or
was a director or officer of the Company or a subsidiary (as defined below) of
the Company; (ii) is or was serving at the request of, for the convenience of,
or to represent the interest of, the Company or a subsidiary of the Company as a
director or officer of another foreign or domestic corporation, partnership,
joint venture, limited liability company, trust or other enterprise or an
affiliate of the Company; or (iii) was a director or officer of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was a director or officer of another enterprise or
affiliate of the Company at the request of, for the convenience of, or to
represent the interests of, such predecessor corporation. The term “enterprise”
includes, without limitation, any employee benefit plan of the Company, its
subsidiaries, affiliates and predecessor corporations.

          (b) Change of Control. A “Change of Control” shall be deemed to have
occurred if, after the Effective Date: (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
without the prior approval of at least two-thirds of the members of the Board in
office immediately prior to such person attaining such percentage interest;
(ii) the Company is a party to a consummated merger, consolidation, or sale of
assets of the Company, as a consequence of which the members of the Board in
office immediately prior to the consummation of such transaction constitute less
than a majority of the members of the Board immediately after the consummation
of such transaction; (iii) the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or an agreement for the sale
or disposition by the Company (in one transaction or a series of transactions)
of all or substantially all of the Company’s assets; or (iv) during any period
of twenty-four consecutive months, other than as a result of an event described
in clause (ii) or clause (iii) of this Section 1(b), the Incumbent Directors (as
defined below) cease for any reason to constitute at least a majority of the
members of the Board. For purposes of the foregoing clause (iv), with respect to
any particular twenty-four month period, the term “Incumbent Directors” means
(A) the individuals who at the beginning of such twenty-four month period
constituted the Board and (B) each other individual whose election to the Board
during such twenty-four month period or whose nomination for election to the
Board by the Company’s stockholders during such twenty-four month period was
approved by a vote of at least two-thirds of the directors in office who were
either members of the Board at the beginning of such twenty-four month period or
whose election or nomination for election to the Board was approved as described
in this clause (B).

          (c) Company. The term the “Company” includes, in the event of a merger
or consolidation involving the Company, (i) the corporation surviving or
resulting from such merger or consolidation (the “survivor”) and (ii) any
constituent corporation of such merger or consolidation absorbed in such merger
or consolidation or merger which, if its separate existence had continued, would
have had the power and authority to indemnify its agents so that, if the
Indemnitee is or was an agent of such constituent corporation, or is or was
serving at the request of such constituent corporation as an agent of another
corporation or other enterprise, then from and after the consummation of such
merger or consolidation the Indemnitee shall stand in the same position under
the provisions of this Agreement with

-2-



--------------------------------------------------------------------------------



 



respect to the survivor as the Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

          (d) Disinterested Director. The term “Disinterested Director” means a
member of the Board who is not and was not a party to a proceeding (as defined
below) in respect of which indemnification is sought by the Indemnitee.

          (e) Expenses. The term “expenses” includes all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’ fees and related disbursements and other out-of-pocket costs)
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense or appeal of, or being a witness in or otherwise
participating in (including on appeal), or preparing to defend, to be a witness
in or to otherwise participate in, a proceeding (as defined below), or
establishing or enforcing a right to indemnification or advancement of expenses
under this Agreement, Section 145 or otherwise; provided, however, that the term
expenses shall not include any judgments, fines, ERISA excise taxes or penalties
or amounts paid in settlement of a proceeding.

          (f) Independent Counsel. The term “Independent Counsel” means a law
firm, or an attorney-at-law, that is experienced in matters of corporation law
and neither presently is, nor in the past three years has been, retained to
represent: (i) the Company or the Indemnitee in any matter material to the
Company or the Indemnitee, or (ii) any other party to the proceeding giving rise
to a claim for indemnification or advancement of expenses under this Agreement.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above incurred in performing any function or
service in accordance with this Agreement which expressly contemplates the
participation of Independent Counsel and, if requested to do so by such
Independent Counsel, the Company will enter into an indemnification agreement
mutually agreed to by the Company and Independent Counsel at the time
Independent Counsel is engaged.

          (g) Proceeding. The term “proceeding” means any threatened, pending or
completed action, suit, alternative dispute resolution mechanism (including but
not limited to an arbitration or mediation) or other proceeding, whether civil,
criminal, administrative, investigative or any other type whatsoever, or any
hearing, inquiry or investigation that the Indemnitee in good faith believes
might lead to the institution of any such action, suit, arbitration, mediation,
alternative dispute resolution mechanism or other proceeding.

          (h) Subsidiary. The term “subsidiary” means any corporation of which
more than fifty percent (50%) of the outstanding voting securities is owned
directly or indirectly by (i) the Company, (ii) the Company and one or more of
its subsidiaries or (iii) one or more of the Company’s subsidiaries.

     2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to
serve as an agent of the Company, at the will of the Company (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves as an agent of the Company, faithfully and to the best of the
Indemnitee’s ability, so long as the Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Bylaws or charter
documents of the Company or any subsidiary of the Company or other enterprise;
provided, however, that the Indemnitee may at any time and for any reason resign
from such position (subject to any contractual obligation that the Indemnitee
may have assumed apart from this Agreement), and the Company or any subsidiary
shall have no obligation under this Agreement to continue the Indemnitee in any
such position.

-3-



--------------------------------------------------------------------------------



 



     3. Maintenance of Liability Insurance.

          (a) The Company hereby covenants and agrees that, so long as the
Indemnitee shall continue to serve as an agent of the Company and thereafter so
long as the Indemnitee shall be subject to any possible proceeding by reason of
the fact that the Indemnitee was an agent of the Company, the Company, subject
to Section 3(b), shall use reasonable efforts to obtain and maintain in full
force and effect directors’ and officers’ liability insurance (“D&O Insurance”)
in reasonable amounts from established and reputable insurers, on such terms as
may be approved from time to time by the Board.

          (b) Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that such insurance is not reasonably available, the premium costs for
such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company.

     4. Mandatory Indemnification.

          (a) Third Party Actions. If the Indemnitee is a person who was or is a
party to, or is threatened to be made a party to, any proceeding (other than an
action by or in the right of the Company) by reason of the fact that the
Indemnitee is or was an agent of the Company, or by reason of anything done or
not done by the Indemnitee in the Indemnitee’s capacity as an agent of the
Company, then, subject to the provisions of Section 8 of this Agreement and the
exceptions set forth in Section 9 of this Agreement, the Company shall indemnify
the Indemnitee against any and all expenses and liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties and amounts paid in settlement) actually and reasonably incurred by
the Indemnitee in connection with the investigation, defense, settlement or
appeal of, or being a witness in or participating in (including on appeal) or
preparing to defend, to be a witness in or to participate in, such proceeding if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company and,
with respect to any criminal action or proceeding, had no reasonable cause to
believe the Indemnitee’s conduct was unlawful.

          (b) Actions by or in Right of the Company. If the Indemnitee was or is
a party to, or is threatened to be made a party to, any proceeding by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that the Indemnitee is or was an agent of the Company, or by reason of anything
done or not done by the Indemnitee in the Indemnitee’s capacity as an agent of
the Company, then, subject to the provisions of Section 8 of this Agreement and
the exceptions set forth in Section 9 of this Agreement, the Company shall
indemnify the Indemnitee against any amounts paid in settlement of any such
proceeding and all expenses actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of, or being a
witness in or participating in (including on appeal), or preparing to defend, to
be a witness in or to participate in, such proceeding if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Company; except that no indemnification
under this subsection 4(b) shall be made in respect of any claim, issue or
matter as to which the Indemnitee shall have been finally adjudged to be liable
to the Company by a court of competent jurisdiction, unless and only to the
extent that the Court of Chancery or the court in which such proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such amounts which the Court of
Chancery or such other court shall deem proper.

-4-



--------------------------------------------------------------------------------



 



          (c) Witness Expenses in Certain Proceedings. Notwithstanding any other
provision of this Agreement to the contrary, to the extent that the Indemnitee
was or is, by reason of the fact that the Indemnitee is or was an agent of the
Company, a witness or other non-party participant in any proceeding to which the
Indemnitee is not made a party then the Company shall indemnify the Indemnitee
against all expenses actually and reasonably incurred by the Indemnitee or on
the Indemnitee’s behalf solely in connection with the Indemnitee’s being a
witness or other non-party participant in such proceeding (including on appeal),
and in preparing to be a witness or such other non-party participant in such
proceeding without the need for any determination with respect to the
Indemnitee’s conduct pursuant to Section 8 of this Agreement.

          (d) Exception for Amounts Covered by Insurance. Notwithstanding the
foregoing, the Company shall not be obligated to make any separate payments to
the Indemnitee for expenses or liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA excise taxes or penalties and
amounts paid in settlement) to the extent that D&O Insurance covers such
expenses or liabilities and the carrier of the D&O Insurance makes payment for
such expenses and/or liabilities directly to the Indemnitee. To the extent that
any payment payable by the carrier of the D&O Insurance in respect of such
expenses or liabilities has previously been paid or advanced to the Indemnitee
by the Company, the parties agree that the Company shall be subrogated to the
rights of the Indemnitee to receive such payments from the D&O Insurance carrier
and that the Indemnitee will take all actions reasonably necessary to turn over
or otherwise cause the Company to receive such payment from the D&O Insurance
carrier.

     5. Partial Indemnification and Contribution.

          (a) Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) incurred by The Indemnitee in the investigation, defense,
settlement or appeal of, or being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, a
proceeding but the Indemnitee is not entitled, however, to indemnification for
the total amount thereof, then the Company shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion thereof to which the
Indemnitee is not entitled to indemnification.

          (b) Contribution. If the Indemnitee is not entitled to the
indemnification provided in Section 4 for any reason other than the statutory
limitations set forth in the Law or the provisions of Section 9, then in respect
of any threatened, pending or completed proceeding in which the Company is
jointly liable with the Indemnitee (or would be if joined in such proceeding),
the Company shall contribute to the amount of expenses, judgments, fines, ERISA
excise taxes or penalties and amounts paid in settlement actually and reasonably
incurred and paid or payable by the Indemnitee in such proportion as is
appropriate to reflect (i) the relative benefits received by the Company on the
one hand and the Indemnitee on the other hand from the transaction from which
such proceeding arose and (ii) the relative fault of the Company on the one hand
and of the Indemnitee on the other hand in connection with the events which
resulted in such expenses, judgments, fines, ERISA excise taxes, penalties or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Indemnitee on the other
hand shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such expenses, judgments, fines, ERISA
excise taxes, penalties or settlement amounts. The Company agrees that it would
not be just and equitable if contribution pursuant to this Section 5(b) were
determined by pro rata allocation or any other method of allocation which does
not take account of the foregoing equitable considerations.

-5-



--------------------------------------------------------------------------------



 



     6. Mandatory Advancement of Expenses.

          (a) Advancement. Subject to the exceptions in Section 9 below, the
Company shall advance all expenses actually and reasonably incurred by the
Indemnitee in connection with the investigation, defense, settlement or appeal
of, or the Indemnitee’s being a witness in or participating in (including on
appeal), or preparing to defend, to be a witness in or to participate in, any
proceeding to which the Indemnitee is a party or witness or other participant
in, or is threatened to be made a party to or witness or other participant in,
by reason of the fact that the Indemnitee is or was an agent of the Company or
by reason of anything done or not done by the Indemnitee in any such capacity.
The Indemnitee hereby undertakes to promptly repay such amounts advanced to the
Indemnitee to the Company only if, and to the extent that, it shall ultimately
be determined that the Indemnitee is not entitled to be indemnified by the
Company under the provisions of this Agreement, the Certificate of Incorporation
or Bylaws of the Company, the Law or otherwise with respect to the proceeding in
respect of which such amounts were advanced. The advances to be made hereunder
shall be paid by the Company to the Indemnitee within twenty (20) days following
delivery of a written request therefor by the Indemnitee to the Company. Such
request shall reasonably evidence the expenses incurred by the Indemnitee (such
as, for example, by submission of invoices from third parties for such
expenses).

          (b) Exception. Notwithstanding the provisions of Section 6(a), and
subject to the provisions of Section 6(c), unless otherwise determined pursuant
to Section 8, no advance of expenses shall be made by the Company if a
determination is reasonably and promptly made by the Board by the vote of a
majority of the Disinterested Directors (or, if there are no Disinterested
Directors, by Independent Counsel in a written opinion) that the facts known to
the party making such determination at the time such determination is made
demonstrate clearly and convincingly that, (i) with respect to the proceeding in
respect of which the Indemnitee has requested an advance of expenses from the
Company, the Indemnitee acted in bad faith or in a manner that the Indemnitee
did not believe to be in the best interests of the Company and its stockholders
or (ii) that the expenses submitted for advancement have been fraudulently
submitted by the Indemnitee or were submitted in bad faith by the Indemnitee.

          (c) Effect of Change of Control. Notwithstanding the foregoing
provisions of Section 6(b), if, at any time after the occurrence of the
activities or omissions that are the primary focus of the proceeding with
respect to which an advance of expenses is sought by the Indemnitee, the Company
has undergone a Change of Control, then only Independent Counsel selected by the
Indemnitee (and not a majority of the Disinterested Directors) may make the
determination described in Section 6(b).

     7. Notice; Assumption of Defense.

          (a) Notice of Proceeding. Promptly after receipt by the Indemnitee of
notice of the commencement of or the threat of commencement of any proceeding,
the Indemnitee shall, if the Indemnitee believes that indemnification with
respect to such proceeding may be sought from the Company under this Agreement,
notify the Company of the commencement or threat of commencement thereof.

          (b) Notice to D&O Insurance Carrier. If, at the time of the receipt of
a notice of the commencement of a proceeding pursuant to Section 7(a), the
Company has D&O Insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurer or insurers providing such D&O
Insurance in accordance with the procedures set forth in the respective D&O
Insurance policies. The Company shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable by such insurers as a result of such proceeding in accordance with the
terms of such D&O Insurance policies.

-6-



--------------------------------------------------------------------------------



 



          (c) Assumption of Defense by Company. In the event the Company shall
be obligated to advance the expenses for any proceeding against the Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by the Indemnitee (which approval shall not be
unreasonably withheld), upon the Company’s delivery to the Indemnitee of written
notice of the Company’s election to do so. After delivery of such notice,
approval of such counsel by the Indemnitee and the retention of such counsel by
the Company, the Company will not be liable to the Indemnitee under this
Agreement for any fees of counsel subsequently incurred by the Indemnitee with
respect to the same proceeding, provided that: (i) the Indemnitee shall have the
right to employ his or her own counsel in any such proceeding at the
Indemnitee’s expense; (ii) the Indemnitee shall have the right to employ his or
her own counsel in connection with any such proceeding at the expense of the
Company, if such counsel serves only in a review, observer, advice and
counseling capacity and does not otherwise materially control or participate in
the defense of such proceeding; and (iii) if (A) the employment of counsel by
the Indemnitee has been previously authorized by the Company, (B) the Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
the Company and the Indemnitee in the conduct of any such defense or (C) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the fees and expenses (of the types described in the definition
of expenses in Section 1(e) of this Agreement) of the Indemnitee’s counsel shall
be at the expense of the Company. The Company shall not be required to obtain
the consent of the Indemnitee to the settlement of any proceeding as to which
the Company has assumed the defense of the Indemnitee if the Company assumes
full and sole responsibility and liability for such settlement and the
settlement grants the Indemnitee a complete and unqualified release in respect
of the potential liability arising from such proceeding.

     8. Determination of Right to Indemnification.

          (a) Indemnitee Successful on Merits. To the extent the Indemnitee has
been successful on the merits or otherwise in defense of any proceeding referred
to in Section 4(a) or 4(b) of this Agreement or in the defense of any claim,
issue or matter described therein, the Company shall indemnify the Indemnitee
against all expenses actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense or appeal of such proceeding or the
Indemnitee’s being a witness or other participant in such proceeding.

          (b) Indemnitee Not Successful on Merits. In the event that
Section 8(a) is inapplicable, the Company shall nonetheless indemnify the
Indemnitee as provided in Section 4(a) or 4(b), as applicable, unless the
Company shall claim and prove by clear and convincing evidence to a forum listed
in Section 8(d) below that (i) the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to such indemnification
under Section 4(a) or 4(b), as applicable, or (ii) the Indemnitee is not
entitled to indemnification under the provisions of Section 9.

          (c) Witness Expenses if Section 4(c) Applies. In the event that the
provisions of Section 4(c) apply because the Indemnitee was not a party to the
proceeding, the Company shall indemnify the Indemnitee against all expenses
actually and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf
in connection with being a witness or other non-party participant in such
proceeding (including on appeal), and in preparing to be a witness or such other
non-party participant in such proceeding.

          (d) Selection of Forum to Determine Entitlement to Indemnification. In
the event that the Company claims that the Indemnitee is not entitled to
indemnification pursuant to Section 4(a) or 4(b) of this Agreement, then the
Indemnitee shall be entitled to select the forum in which the validity of the
Company’s claim that the Indemnitee is not entitled to indemnification shall be
heard from among the following:

-7-



--------------------------------------------------------------------------------



 



               (1) A majority of the members of the Board who are Disinterested
Directors with respect to the proceeding for which indemnification is being
sought by the Indemnitee;

               (2) The stockholders of the Company;

               (3) Independent Counsel selected by the Indemnitee, and
reasonably approved by the Board, which Independent Counsel shall make such
determination in a written opinion; or

               (4) A panel of three arbitrators, one of whom is selected by the
Company, another of whom is selected by the Indemnitee and the last of whom is
selected by the first two arbitrators so selected, who will conduct the
determination in Mountain View, California pursuant to the Commercial
Arbitration Rules of the American Arbitration Association.

          (e) Procedure for Determination. As soon as practicable, and in no
event later than thirty (30) days after written notice of the Indemnitee’s
choice of forum pursuant to Section 8(d), the Company shall, at its own expense,
submit to the selected, in such manner as the Indemnitee or the Indemnitee’s
counsel may reasonably request, its claim under Section 8(b) that the Indemnitee
is not entitled to indemnification and the Company shall act in the utmost good
faith to assure the Indemnitee a complete opportunity to defend against such
claim. The Indemnitee shall cooperate with the forum making such determination
with respect to the Indemnitee’s entitlement to indemnification, including
providing to such forum upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination.

          (f) Effect of Determination. If the forum listed in Section 8(d)
selected by the Indemnitee determines that the Indemnitee is entitled to
indemnification with respect to a specific proceeding, then such determination
shall be final and binding on the Company, the Company shall indemnify the
Indemnitee to the extent so determined by such forum and payment of such
indemnification shall be made by the Company within thirty (30) days after such
determination. If the forum listed in Section 8(d) selected by the Indemnitee
determines that the Indemnitee is not entitled to indemnification with respect
to a specific proceeding, then the Indemnitee shall have the right to apply to
the Court of Chancery of Delaware, the court in which that proceeding is or was
pending or any other court of competent jurisdiction, for the purpose of
appealing such determination and obtaining an adjudication by such court of the
Indemnitee’s entitlement to such indemnification pursuant to this Agreement with
respect to such proceeding, provided that such right is exercised by the
Indemnitee within sixty (60) days after the final decision of such forum is
rendered. The Company shall not oppose the Indemnitee’s right to seek any such
adjudication, and any such judicial adjudication shall be conducted in all
respects as a de novo trial on the merits, such that any determination made by
any forum selected pursuant to Section 8(d) that the Indemnitee is not entitled
to be indemnified hereunder shall not be binding on any such court and the
Indemnitee shall not be prejudiced by reason of any such determination by such
forum. If the forum selected by the Indemnitee pursuant to Section 8(d) to
determine whether the Indemnitee is entitled to indemnification shall not have
made a determination within 120 days after the date on which the Company is
required by Section 8(e) to submit to such forum its claim that the Indemnitee
is not entitled to such indemnification, then the Indemnitee shall be entitled
to apply to the Court of Chancery of Delaware to have the Indemnitee’s request
for indemnification adjudicated by such Court in lieu of having the
determination made by such forum. The Company shall not oppose the Indemnitee’s
right to seek any such adjudication.

-8-



--------------------------------------------------------------------------------



 



          (g) No Presumption. For purposes of this Agreement, the termination of
any proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that the Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by this Agreement or applicable law. In
addition, neither the failure of any forum selected pursuant to Section 8(d)
above to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by any such selected forum that the Indemnitee has not met such
standard of conduct, shall be a defense to the Indemnitee’s claim for
indemnification or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief. In
connection with any determination by any selected forum or otherwise as to
whether the Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company to establish that the Indemnitee is not so
entitled.

          (h) Certain Expenses. Notwithstanding any other provision in this
Agreement to the contrary, the Company shall indemnify the Indemnitee against
all expenses incurred by the Indemnitee in connection with any hearing or
proceeding under this Section 8 (including any adjudication before any court
contemplated by the foregoing provisions of this Section 8) involving the
Indemnitee and against all expenses incurred by the Indemnitee in connection
with any other proceeding between the Company and the Indemnitee involving the
interpretation or enforcement of the rights of the Indemnitee under this
Agreement unless a court of competent jurisdiction finds that each of the
material claims and/or defenses of the Indemnitee in any such proceeding was
frivolous or not made in good faith.

     9. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:

          (a) Claims Initiated by the Indemnitee. To indemnify or advance
expenses to the Indemnitee with respect to proceedings or claims initiated or
brought voluntarily by the Indemnitee and not by way of defense, except with
respect to proceedings specifically authorized by the Board or brought to
establish or enforce a right to indemnification and/or advancement of expenses
arising under this Agreement, the Bylaws or charter documents of the Company or
any subsidiary or any statute or law or otherwise, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board finds it to be appropriate; or

          (b) Lack of Good Faith. To indemnify the Indemnitee for any expenses
incurred by the Indemnitee with respect to any proceeding instituted by the
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous; or

          (c) Unauthorized Settlements. To indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of a proceeding unless the Company
consents in advance in writing to such settlement; or

          (d) Claims by the Company for Willful Misconduct. To indemnify or
advance expenses to the Indemnitee under this Agreement for any expenses
incurred by the Indemnitee with respect to any proceeding or claim brought by
the Company against the Indemnitee for willful misconduct, unless a court of
competent jurisdiction determines that each of such claims was not made in good
faith or was frivolous; or

-9-



--------------------------------------------------------------------------------



 



          (e) Section 16(b) Actions. To indemnify the Indemnitee on account of
any suit in which judgment is rendered against the Indemnitee for an accounting
of profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the 1934 Act and
amendments thereto or similar provisions of any federal, state or local
statutory law; or

          (f) Willful Misconduct. To indemnify the Indemnitee on account of the
Indemnitee’s conduct which is finally adjudged to have been knowingly fraudulent
or deliberately dishonest, or to constitute willful misconduct or a knowing
violation of law; or

          (g) Unlawful Indemnification. To indemnify the Indemnitee if a final
decision by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful. In this respect, the Company and the Indemnitee
have been advised that the Securities and Exchange Commission takes the position
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication.

     10. Non-Exclusivity. The provisions for indemnification and advancement of
expenses set forth in this Agreement shall not be deemed exclusive of, or a
substitute for, or to diminish or abrogate, any other rights which the
Indemnitee may have under any provision of law, the Company’s Certificate of
Incorporation or Bylaws, the vote of the Company’s stockholders or Disinterested
Directors, other agreements or otherwise, both as to action in the Indemnitee’s
official capacity and to action in another capacity while occupying his or her
position as an agent of the Company; provided, however, that this Agreement
shall supersede and replace that certain Indemnity Agreement between the
Indemnitee and the Company entered into prior to the Effective Date (the “Prior
Indemnity Agreement”), except that, to the extent that superseding or replacing
the Prior Indemnity Agreement with this Agreement would for any reason result in
the Indemnitee not being entitled to rights under this Agreement with respect to
any proceeding arising out of any facts, events or circumstances occurring prior
to the Effective Date of this Agreement (a “Pre-Existing Proceeding”), then, in
such case only, the Indemnitee’s rights and obligations under the Prior
Indemnity Agreement will survive, but only with respect to any such Pre-Existing
Proceeding. The Indemnitee’s rights hereunder shall continue after the
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors and administrators of the Indemnitee. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of the Indemnitee under this Agreement in
respect of any action taken or omitted by the Indemnitee as an agent prior to
such amendment, alteration or repeal. To the extent that a change in the Law,
whether by statue or judicial decision, permits greater indemnification or
advancement of expenses than would be afforded currently under the Company’s
Bylaws and this Agreement, it is the intent of the parties hereto that the
Indemnitee shall enjoy by this Agreement the greater benefits afforded by such
change. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

     11. Interpretation of Agreement; References. It is understood that the
parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification and advancement of expenses to the Indemnitee to the
fullest extent now or hereafter permitted by law, except as expressly limited
herein. Unless otherwise indicated, all references in this Agreement to a
“Section” refer to a Section of this Agreement.

     12. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, then:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or

-10-



--------------------------------------------------------------------------------



 



impaired thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable and to give effect to Section 11.

     13. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.

     14. Subrogation. In the event of full payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary or desirable to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

     15. Counterparts. This Agreement may be executed in one or more
counter-parts, which shall together constitute one agreement.

     16. Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto,
and in particular shall be binding upon any company into which the Company is
merged or consolidated and any corporation or other entity that comes within the
definition of the “Company” under the provisions of Section 1 of this Agreement.

     17. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given: (a) if
delivered by hand and signed for by the party addressee; (b) if mailed by
certified mail, with postage prepaid, on the third business day after the
mailing date; (c) the first business day after deposit with an express overnight
courier, with proof of delivery from the courier requested. Addresses for notice
to either party are as shown on the signature page of this Agreement or as
subsequently modified by written notice.

     18. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.

     19. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement.

     20. Attorneys’ Fees. In the event the Indemnitee is required to bring any
action to enforce the Indemnitee’s rights under this Agreement, the Indemnitee
shall be entitled to all reasonable fees and expenses in bringing and pursuing
such action, unless a court of competent jurisdiction finds each of the material
claims of the Indemnitee in any such action was frivolous and not made in good
faith.

[The remainder of this page has intentionally been left blank]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have entered into this Indemnity
Agreement effective as of the date first written above.

          INTUIT INC.   INDEMNITEE:   By:              

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:              

--------------------------------------------------------------------------------

Title:              

--------------------------------------------------------------------------------

Address:     Address:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

[Signature Page to Indemnity Agreement]

-12-